Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  should the light fiber be positioned instead in the light fiber lumen?  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-12, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leone et al. (US 6,468,244) (“Leone”).  Leone discloses: 
An apparatus 10 comprising a catheter shaft 14 extending from a proximal end to a distal tip 16 and having a translucent distal segment (C5L56-61), the catheter shaft defining lumens including an inflation lumen 30 and a light fiber 
the inflation lumen provides an inflation fluid to the coated balloon, and a pressure of the inflation fluid in the coated balloon causes the coated balloon to expand into an expanded state. C3L64-67, C4L62-C5L25
the translucent material of the distal segment and the coated balloon is transparent. C5L56-61
the light fiber 50 provides light activation through the distal segment and the coated balloon. C5L10-18
the coated balloon comprises material that conforms to the morphology of the vessel wall. C4L62-67 (balloon wall expands and coating contacts vessel wall) Fig. 2
the catheter shaft is shielded (metal hypotube) along the length of the catheter shaft until the distal segment, allowing light transmission out of the distal segment and the coated balloon. C4L33-34, C5L56-61
the coated balloon has a compressed position that protects the coated material when the catheter shaft is guided to a target area of the vessel. (balloon is delivered to the desired site and selectively inflated, C1L38-45)
in an expanded state, the coated balloon contacts a vessel wall in a target area and the coated material transfers from the outer surface of the coated balloon to the target area. C4L62-67

the light fiber lumen 26 extends to an opening in the distal tip. See Fig. 23
Claim 20: Leone discloses: An apparatus 10 comprising a catheter shaft 14 extending from a proximal end to a distal tip 16 and having a translucent distal segment (C5L56-61), the catheter shaft defining lumens including an inflation lumen 30 and a light fiber lumen 26; a coated 56 balloon 18 positioned on the distal segment proximal to the distal tip in fluid communication with the inflation lumen, the coated distal balloon comprising a translucent material (C5L56-61) and a coated material 56 on an outer surface of the coated balloon; and a light fiber 50 positioned in the catheter shaft in the light fiber lumen and extending through the translucent distal segment (C5L19-25); wherein the catheter shaft is shielded (C4L33-34, C5L56-61) along the length of the catheter shaft until the distal segment, providing light transmission out of the distal segment and the coated balloon and the coated material is a light-activated treatment compound. C4L62-67, C5L10-30

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Leone in view of Alumend, LLC (WO2014/022867) (“Alumend”).
Leone discloses the invention as substantially claimed, including a light activated coating 56 on the balloon (C5L10-18), but does not directly disclose the coated material being a Natural Vascular Scaffolding treatment compound.  Alumend, in the analogous art, teaches a NVS compound, activated by light, to treat vessel walls [0051-0052,0055].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the coating of Leone with an NVS compound coating as taught by Alumend to treat the vessel wall as a simple substitution of one known element for another to obtain predictable results (KSR).

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alumend in view of Leone.

Alumend discloses the method as substantially claimed but the balloon 136 in Alumend is not coated, per se.  Leone, in the analogous art, teaches a similar method for light activating a coating 56 on a balloon for treatment to a blood vessel C4L62-67, C5L10-25.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the balloon of Alumend to include a coating of the therapeutic compound as taught by Leone to simplify the device by being able to eliminate one lumen, the infusion lumen 114 that delivers the NVS to the treatment site.

	Claims 17-19 as taught by Leone: 
the translucent material of the distal segment and the coated balloon is transparent. C5L56-61
the light fiber provides light activation through the distal segment and the coated balloon. C5L10-18
the catheter shaft is shielded (metal hypotube) along the length of the catheter shaft until the distal segment, thereby providing light transmission out of the distal segment and the coated balloon. C4L33-34, C5L56-61

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leone in view of Segalescu et al. (US 2007/0282301) (“Segalescu”).
Leone discloses the invention as substantially claimed but does not directly disclose the light fiber lumen is configured to receive a cooling agent that passes through the light fiber lumen and exits the light fiber through the opening in the distal tip.  Segalescu, in the analogous art, teaches this feature [0112, 0114] (saline).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used saline within the lumen of the light source as taught by Segalescu to clear the view or increase the light transmission as taught by Segalescu ([0112,0114]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEANNA K HALL/Primary Examiner, Art Unit 3783